Citation Nr: 1725888	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  16-50 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include depression and anxiety. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for bilateral hearing loss. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and Mr. N. W. 


ATTORNEY FOR THE BOARD

N. Brown, Associate Counsel


INTRODUCTION

The Veteran had active duty in the Army from June 1944 to May 1947. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In March 2017, the Veteran presented testimony in a videoconference hearing before the undersigned.  A copy of the transcript has been associated with the claims folder. 

This appeal was processed using the VBMS and Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of service connection for an acquired psychiatric disorder and for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.






FINDING OF FACT 

Hypertension did not begin during service, is not otherwise related to active duty, did not exhibit within the first post-service year, has not been continuous since service separation, and is not due to or aggravated by a service-connected disability. 


CONCLUSION OF LAW 

Hypertension was not incurred or aggravated in active service and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d. 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d. 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board is satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  The record includes a September 2014 VA memorandum indicating that the Veteran's service treatment records and separation documentation were unavailable due to a fire in 1973 at the National Personnel Records Center (NPRC).  When there is evidence in the file that a claimant's service records have otherwise been lost or destroyed, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist a claimant in developing a claim, and to explain its findings and conclusions.  Russo v. Brown, 9 Vet. App. 46, 51 (1996); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).  The file contains an August 2013 VA notification requesting additional information in order to perform a thorough search for the Veteran's military medical records.  Further, the September 2014 memorandum documented additional search efforts undertaken by VA. 

The Board finds that a VA examination is not necessary in order to address the Veteran's claimed disability.  VA must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with a veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA Secretary to make a decision on the claim.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

While service treatment records are unavailable to assess whether there were problems related to hypertension in service, there is no credible lay or medical evidence which relates the claimed disability to service.  VA treatment records show that the Veteran was diagnosed with hypertension in May 2015, which was over sixty years after his separation from service.  A May 2014 VA treatment record showed that the Veteran had a history of hypertension that was controlled with medication, but the record did not show any prior diagnosis.  Absent evidence that indicates that the Veteran has a current claimed disability related to an injury or findings in service, the Board finds that an additional VA examination or opinion is not necessary for disposition of the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4) (2016).

As noted above, the Veteran presented testimony at a March 2017 videoconference hearing before the undersigned.  The RO official or Veterans Law Judge who conducts a hearing is required to fulfill two duties.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of: (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  Id.  This was done during the March 2017 hearing before the Board.  Additionally, to the extent possible, VA obtained the relevant evidence and information needed to adjudicate the claim.  Neither the Veteran nor his representative has asserted that VA has failed to comply with 38 C.F.R.   § 3.103(c)(2), nor have they identified any prejudice in the conducting of the Board hearing.  Thus, the duties to notify and assist have been met.

Service Connection Laws and Regulations 

The Veteran contends that his hypertension resulted from service. 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d. 1163 (Fed. Cir. 2004).

Hypertension is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the provisions of 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

Where a veteran served ninety days or more of active service, and certain chronic diseases such as hypertension become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service Connection Analysis 

The Veteran contends that service connection is warranted for hypertension. 

As previously noted, the Veteran's service treatment records and separation documentation are unavailable for review, so there is no record of hypertension in service.  Even if there were service treatment records, the Veteran does not contend that he was diagnosed with hypertension in service.  The Veteran stated that he was never diagnosed with hypertension in his March 2017 Board hearing.  

The Board also considered the claim based on continuity of symptomatology because hypertension is considered a chronic disease pursuant to 38 C.F.R. 
 § 3.309(a).  As indicated however, a diagnosis of hypertension is not objectively shown in the record until May 2015, over sixty years after service separation.  A May 2014 VA treatment record showed that the Veteran had a history of hypertension that was controlled with medication, but the record did not show any prior diagnosis.  The absence of post-service complaints, findings, diagnosis, or treatment for several years after service is one factor that tends to weigh against a finding of continuous symptoms after service separation.  See Buchanan v. Nicholson, 451 F.3d. 1336 (Fed. Cir. 2006) (noting that the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible).  Thus, the medical records are more probative than any lay assertions of continuity of symptomatology, and weigh against a finding of continuity of symptomatology of hypertension since service.  Thus, service connection based on continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) is not warranted.

Based on the evidence, the Board finds that service connection for hypertension is not warranted on a direct basis.  While there is no doubt that the Veteran currently has hypertension, there is no indication of a diagnosis in service or within a year of service discharge.

The Board has considered the Veteran's statements at his March 2017 hearing that his current hypertension is related to service.  In this regard, the Veteran, as a lay person, has not been shown to be capable of making medical conclusions, especially as to the complex medical opinion such as the etiology of any current hypertension, which is quite different from statements regarding the presence of scars or varicose veins which are capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Given the Veteran's lack of demonstrated medical expertise, the Board finds that the Veteran is not competent to assess the relationship between the Veteran's hypertension and his service.  See Jandreau v. Nicholson, 492 F.3d. 1372 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465 (1994).

After review of the evidence, lay and medical, the Board finds that the weight of the evidence shows that service connection for hypertension during active service is not warranted, and the claim must be denied.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply. 38 U.S.C.A.       § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).


ORDER 

Service connection for hypertension is denied.


REMAND

As to the claim for service connection for an acquired psychiatric disability, the Veteran stated at the March 2017 Board hearing that his depression and anxiety originated in 1944 during his hospitalization at Camp Wheeler in Georgia and that he suffered memory loss at the time.  The Veteran also stated that he may have spoken with a couple of doctors regarding this at the Saginaw VA.  However, the evidence does not show that the Veteran has any current acquired psychiatric disorder.  The Veteran has not been afforded an examination to determine the nature and etiology of any current acquired psychiatric disorder, to include depression and anxiety.  On remand, he should be afforded an examination. 

As to service connection for bilateral hearing loss, the Veteran stated at his March 2017 Board hearing that he had hearing aids which were issued to him by VA.  The Veteran spoke of experiencing explosions, gunfire, and grenades while in service which led to his hearing loss.  A June 2014 VA treatment record noted that the Veteran reported a gradual loss of hearing more in his left ear than in his right, resulting in him having to ask people to repeat themselves.  The Veteran noted that he had no hearing protection during his time in service.  The same treatment record also showed a current diagnosis of mild bilateral hearing loss.  A March 2017 private opinion stated that the Veteran's hearing loss was due to combat service, but provided no rationale to support its opinion.  The record does not contain any private medical records which could support this opinion, and those must be identified and obtained if available.  The Veteran should also be afforded an examination to determine the nature and etiology of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and afford him the opportunity to identify, by name, address and dates of treatment or examination, any relevant medical records, to include Dr. L.S. of McLaren, Bay Region, in Essexville, Michigan.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran.

2.  Contact the appropriate VA Medical Center and obtain and associate with the claims file all outstanding records of treatment.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.  Efforts to obtain these records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified and this should be documented for the record.  Required notice must be provided to the Veteran. 

3.  After all additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of any current acquired psychiatric disorder, to include depression and anxiety.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current acquired psychiatric disorder is causally or etiologically related to the Veteran's military service.

4.  Schedule the Veteran for a VA examination to determine the nature and etiology of his bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, other private medical opinions, and lay statements.

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current bilateral hearing loss is causally or etiologically related to the Veteran's military service.

The examiners for all of these opinions must not rely solely on the absence of service treatment records as the basis for a negative opinion. 

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




Department of Veterans Affairs


